
	
		I
		111th CONGRESS
		2d Session
		H. R. 6452
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal provisions of the recently enacted health care
		  reform law that prohibit the establishment of annual limits on health
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Second Health Insurance Protects America—Can't Repeal IT
			 (HIPA–CRIT) Act.
		2.Repeal of health
			 care reform prohibition on establishment of annual limits on health
			 benefitsThe provisions of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), insofar as
			 such Act under section 2711(a)(1)(B) of the Public Health Service Act (42
			 U.S.C. 300gg–11(a)(1)(B)) prohibits a group health plan or a health insurance
			 issuer offering group or individual health insurance coverage from establishing
			 annual limits on the dollar value of benefits for any participant or
			 beneficiary, are hereby repealed, effective as of the date of the enactment of
			 this Act.
		
